Case: 15-10948      Document: 00513413859         Page: 1    Date Filed: 03/10/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-10948
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                          March 10, 2016
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JASON LANCE DICKERSON,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:13-CR-214-2


Before KING, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Jason Lance Dickerson, federal prisoner # 47139-177, appeals the denial
of his motion to reduce his sentence under 18 U.S.C. § 3582(c)(2) based upon
Amendment 782 to the Sentencing Guidelines. He maintains that the district
court failed to consider whether he was eligible for a reduction in light of the
18 U.S.C. § 3553(a) factors and the need for rehabilitation. Dickerson further
suggests that the district court inordinately relied on the guideline sentencing


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-10948     Document: 00513413859      Page: 2    Date Filed: 03/10/2016


                                  No. 15-10948

range, failed to consider the policies underlying Amendment 782, and violated
United States v. Booker, 543 U.S. 220 (2005).
      The record reflects that Dickerson was ineligible for a sentence reduction
under § 3582(c)(2) because Amendment 782 did not have the effect of lowering
his sentencing range. His guideline sentencing range at his initial sentencing
exceeded the statutory maximum sentence that applied to his offense; thus, his
sentencing range was restricted to the statutory maximum punishment. See
U.S.S.G. § 5G1.1(a). If Dickerson was granted the two-level reduction provided
by Amendment 782, his guideline sentencing range would remain greater than
the statutory maximum sentence; his amended guideline sentencing range also
would be limited to the statutory maximum punishment. See id. Accordingly,
because Amendment 782 would not reduce Dickerson’s sentencing range, the
district court properly found that he was ineligible for relief under § 3582(c)(2).
See U.S.S.G. § 1B1.10(a)(2)(B) & comment. (n.1(A)); Dillon v. United States,
560 U.S. 817, 826 (2010).
      Dickerson’s challenges to the district court’s ruling lack merit. Because
he was ineligible for a reduction under Amendment 782, there was no basis for
the district court to consider the § 3553(a) factors or the need for rehabilitation.
Furthermore, the district court did not have to review the policies underlying
Amendment 782 because they did not implicate his eligibility for relief under
§ 3582(c)(2). His assertion that the district court violated Booker is unavailing
because Booker does not apply to § 3582(c)(2) proceedings. See United States
v. Doublin, 572 F.3d 235, 238 (5th Cir. 2009).
      Therefore, the district court did not abuse its discretion in denying relief.
See United States v. Evans, 587 F.3d 667, 672 (5th Cir. 2009). Accordingly, the
judgment of the district court is AFFIRMED.




                                         2